Dismissed and Opinion Filed May 18, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00798-CV

                                 DAVID FLORES, Appellant
                                          V.
                                 BLANCA FLORES, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17367

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee and appellants’ brief in this case are overdue. By postcard dated June 20,

2014, we notified appellant the $195 filing fee was due. We cautioned appellant that failure to

pay the filing fee would result in dismissal of this appeal. After the clerk’s record was filed, we

sent a second fee notice by postcard on October 24, 2014. We again cautioned appellant that

failure to pay the filing fee would result in dismissal of this appeal. By postcard dated March 6,

2015, we notified appellants the time for filing appellant’s brief had expired. We directed

appellant to file his brief and an extension motion within ten days. We cautioned appellant that

failure to file a brief and an extension motion would result in the dismissal of this appeal without

further notice. Thereafter, on March 13, 2015, appellant filed a motion to extend time to file his

brief. That motion was granted and the time to file appellant’s brief was extended until April 3,
2015. We expressly cautioned appellant that failure to file a brief by the deadline might result in

dismissal of the appeal without further notice. To date, appellant has not paid the filing fee, filed

a brief, filed an extension motion, or otherwise corresponded with the Court regarding the status

of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




140798F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

DAVID FLORES, Appellant                           On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00798-CV       V.                       Trial Court Cause No. DF-13-17367.
                                                  Opinion delivered by Chief Justice Wright.
BLANCA FLORES, Appellee                           Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BLANCA FLORES recover her costs of this appeal from
appellant DAVID FLORES.


Judgment entered May 18, 2015.




                                            –3–